Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATSUS OF THE CLAIMS: Claims 23-25 and 28-55 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-25 and 28-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffey et al. (J’nal of Pharm & Exp. Ther.’2014).
Claims 23-25 and 28-55 are drawn to crystalline compounds and salts of the following compound:
	
    PNG
    media_image1.png
    134
    285
    media_image1.png
    Greyscale
, 
and the dependent claims are drawn to the compound having characteristic peaks in a XRD pattern, crystalline forms and salts.  No other component is disclosed in the compound of claims.
The Coffey reference discloses the compound and the same therapeutic methods.  (See Abstract and pages 538-548).  The disclosure of the compound in the Coffey reference anticipates Applicant claims of the instant application.  It is well confirmed that one cannot established novelty by claiming a known material by its properties.  (See In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990) (“The discovery of a new property or use or a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition.”)
Since Coffey discloses the compound and salts, Applicant claims are anticipated, and thus rejected under 35 U.S.C. 102.
Claims 23-25 and 28-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by InvivoChem catalog et al. (2018).
Claims 23-25 and 28-55 are drawn to crystalline compounds and salts of the following compound:
	
    PNG
    media_image1.png
    134
    285
    media_image1.png
    Greyscale
, 
and the dependent claims are drawn to the compound having characteristic peaks in a XRD pattern, crystalline forms and salts.  No other component is disclosed in the compound of claims.
This reference discloses the compound.  (See Catalog).  The disclosure of the compound in this reference anticipates Applicant claims of the instant application.  It is well confirmed that one cannot established novelty by claiming a known material by its properties.  (See In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990) (“The discovery of a new property or use or a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition.”)
Since this reference discloses the compound, compositions and therapeutic methods, Applicant claims are anticipated, and thus rejected under 35 U.S.C. 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims Coffey et al. (J’nal of Pharm & Exp. Ther.’2014) are rejected under 35 U.S.C. 103(a) as being unpatentable over Peng et al. (2016/094821).
Applicants claim crystalline compounds salts of the following compound:
	
    PNG
    media_image1.png
    134
    285
    media_image1.png
    Greyscale
, 
having characteristic peaks in a XRD pattern, crystalline forms and salts
Coffey discloses a generic group of the compounds, which embraces Applicants’ claimed compounds. (See pages 538-548).  
Coffey does not disclose compounds characterized by different 
crystalline forms, salts and XRD patterns.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Coffey to obtain the forms in the instant application and to use those forms as therapeutic methods.  All of the moieties are taught in the art.  Obviousness based on similarity of structure and functions entails motivation to make the claimed compound in expectation that the compounds similar in structure will have similar properties.  Therefore, one of ordinary skill in the art would have been motivated to make the claimed compounds in search for new forms to be used.  See In re Payne, 203 USPQ 245(CCPA 1979).  
Since Applicant’s claims are prima facie obvious in view of the teachings of Coffey, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 23-25 and 28-55 are rejected on the ground of nonstatutory double patenting over claims 1-5 of prior U.S. Patent No. 10,865,198 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: in the claims of the patent and the instant application, heteroaromatic compound core is shared and the patent and there is significant overlapping in the claims of the patent and instant patent.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject.  The claims differ from the reference by reciting specific species and/or salt, XRPD patterns and a more limited genus than the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  
Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application, which matured into a patent, especially since there was no restriction issued in the application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Allowable Subject Matter
Claims 23-25 and 28-55 will be allowed if amended in independent form to incorporate the compound and XRD patterns and file a Terminal Disclosure which is approved. The crystalline compounds, if amended in independent form incorporating the XRD patterns, were not found to be obvious or anticipated by the prior art of record.  The prior art does not teach or suggest the crystalline compounds encompassing the XRD patterns in the manner claimed by the Applicant. Thus, these claims will be allowed if amended in independent form to incorporate the compound and XRD patterns accompanied by an approved Terminal Disclosure
Conclusion
	Claims 23-25 and 28-55 are pending.  Claims 23-25 and 28-55 are rejected.  No claims are allowed.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/           Primary Examiner, Art Unit 1624